753



            OFFICE   OF THE   ATTORNEY     GENERAL   OF   TEXAS
                                  AUSTIN



                                                             .




Ron. A. T. Prlbble
County Attorney
Hills county
Ooldthvaite,  Texaa
Desr Slrr               Opinion   No. O-7166




              same )Qildlng~        Na$ the proceeds of sn
    ' lnsurance',poI&cy         vhtFh vere collected  vhen a
     h uildlng        in (I  &owon  school district  vas destroyed
      b$. fire,      b,e'us&ito pey off outstanding bonds?"
          '..,_ \J,.'       .~
                       Article   2753, Vernon's Annotated Civil Statutes,
rends as fQ&&ovs:
                "The trustees of sng school district,
      upon the order of the county trustees   prescribing
      the terms thereof, vhen deemed advisable,    may mske
Hon.   A.   T. Prlbble   - Page 2

        sale of any property belonging     to said school
        diatrlct,  and apply the Proceeds to the purchase
        of necessary  grounds,   or to the build-    or re-
        pairing of school houses, or place the proceeds to
        the credit of the nvellable    school fund of the
        aistrict.”   (Underscoring   oura)
           We think it lr clear that under the provisions        of
 the above article   the school trustees   could purchase or
 build e nev building vith the funds derived from the sale
 you mentioned.    We assume that the trustees have determined
 there is no need for addltlonal    grounds or a nev bulldng and
 that they have complied vith the provlslons      of the article
 tid placed the proceeds to the credit of the available
 school funda of the dlstrlct.     It then rests upon us to
 determine for vhat purposes the available      echo&l fund of the
 district  may be used.

          Article 2827, V. A. C. S., subsections   1 and 2 set
 out the purposes for which State and county and the loca.1
 school funds may be used.  These, tvo sections  read as
 follovsr
             “Sec. 1. The State and county available
       funds shall be used exclusively    for the payment
       of teachers’ and superlntend&ta8      selarles, fees
       for taking the scholastic   census, aud lnterest
       on money borroved on short time to pay salaries
       of teachers and superintendents,    when these ssla-
       rles become due before the school funds for the
       current year become eveileble;    provided that no
       loans for the purpose of payment of teachers shall
       be pald out of funds other than those for the
       then current year.

             “2.   Lacal school funda from district
       taxes, tuition fees of pupils not entitled      to
       free tuition   and other local sources may be l?sed for
       the purposes enumerated for State and county Punds
       and for purchaeing appliances    end supplies.   for the
       payment of insurance premiums, janitors      and other
       emplcyea, for buying school sites,    buying, bullding
       and repairing and ranting school houses, and for other
       purposes necessnry in the conduct of the public
       schools to be determined by the Board of TNstaes,        the
       accounts and vouchers for county districts      to be ap-
                                                                             755


Eon. A.   T. Prlbble   - Page 3



      proved by the county superintendent;   provided,  that
      when the Stnte available   school fund in any city or
      dlstrlct is sufflclant   to mnlntaln the schools
      thereof ln eny yeep for at least eight months, and
      leevs 0 surplus, such surplus mey be expended for the
      purposes mentioned herein.”
                   As ve read the above two sections         of Article   2827.
It is our opinion that the county evalleble            school fund of the ‘-
district   could be spent for only those purposes enumerated i.n
Subsectgon 1. Neither the construction          of buildings     nor the
peymant of outstnnding bonded indebtedness           is amoe the
authorized   uses.    Hovever, Subsection 2, dealing with the local
echool funds derived from district         taxes and other local sources
may be used for “~rchaalng        applis,ncas and eupplles.       for the
payment of insurance premliias . . . and for oiher piwposes
necessary   in the conduct of the public schools to be deteraned
by the Joard of TNstees.       . . .I’     Subsection    2 of the Article
further provides that *hen ttie Btete avelleble            school fund in
any city or district     le atiflclent     to maintain the schools for
at least eight months, and leave a surplus,            such surplus may be
expended for the pur~oaes mentioned in the subsection.                 This
deparr;sanr, in construing    the effect    Of this language held:
                 “The statutory   euthorlty   concerning
      use of such surplus State available      funds is
      therefore,  in our opinion,   broad enough to permit
      use of such funds in retirement      of bonded lndebted-
      ness of 8 school district.”
                  It is our opinion therefore    that the funds you
received   from the sale of 6 school building,     having been pl&cad
in the district’s    local funds account, lpeybe expended for the
retirement    of bonds vhlch vere issued for the purpose of,obtein-
lng necessary funds to construct     the building.
                In msver to a question regarding the uses for                      .
vhlch money collected  8s fi?re insurance on the school building
destroyed by flra,thia  department held, Ln its Opinion No. 3-454,
es follows:
                 “Our pnsver to your first   question la thst
      the money collected   8s fire LnsumU’lce on the school
      building destroyed by fire is 0 local fund and ten
      only be used for those school purposes enumersted in
      section  2 of Article  2827.”
                                                                   756 *




Hon. A. T. Prlbble    - Page 4



          In vlev of our mover to your first   question
end our rensons therefor,  ve nnsver your second qucstlon
in the cffirm6tive.
         Truatlng    the above ful17   nnsvers   your questions,
ve are
                                 Yours very truly

                             ATTORNEY
                                    QEIGRAL07 TEXAS
 -I‘\                               /-              A


                                          E. n. D&&in          -
                                                 Asoietnnt